Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arles Taylor on 2/24/2022.

The application has been amended as follows: 

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/18/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 1 is allowable. Claim 15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between all species, as set forth in the Office action mailed on 7/18/2019, is hereby withdrawn and claim 15 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 1, line 1, changed “A pressure chamber system comprising:” to --A pressure chamber system configured for treatment of a patient with hyperbaric or hypobaric therapy, the pressure chamber system comprising:--

Claim 1, lines 2-3, changed “each of the substantially rigid panels” to --each of the plurality of substantially rigid panels--

Claim 1, lines 5-6, changed “each of the metal frame elements” to --each of the plurality of metal frame elements--

Claim 15, line 5, changed “the pressure chamber” to --the pressure chamber system--

Claim 15, line 7, changed “the pressure chamber” to --the pressure chamber system--

Claim 16, lines 1-2, changed “An assembly of substantially rigid panels for a pressure chamber system comprising:” to --An assembly of substantially rigid panels for a pressure chamber system configured for treatment of a patient with hyperbaric or hypobaric therapy, the assembly comprising:--

Claim 16, lines 3-4, changed “each of the substantially rigid panels” to --each of the plurality of substantially rigid panels--

Claim 16, line 6, changed “each of the metal frame elements” to --each of the plurality of metal frame elements--


21. (Currently Amended) A method of constructing a pressure chamber system configured for treatment of a patient with hyperbaric or hypobaric therapy, the method comprising:
	forming a plurality of substantially rigid panels, each of the plurality of substantially rigid panels comprising a metal frame formed from a plurality of elongated beam elements, wherein each of the plurality of elongated beam elements is formed from a plurality of metal frame elements, wherein each of the plurality of metal frame elements has a substantially C-shaped cross-sectional profile including a web and a pair of flanges that extend from opposing sides of the web in a direction substantially perpendicular to a plane of the web, wherein the pair of flanges of a first of the plurality of metal frame elements is joined to the pair of flanges of a second of the plurality of metal frame elements to form each of the plurality of elongated beam elements;
	arranging the plurality of substantially rigid panels around a space;
	coupling adjacent pairs of the plurality of substantially rigid panels using one or more connecting plate, wherein the one or more connecting plate is configured to provide a pressure-tight seal between a respective adjacent pair of the plurality of substantially rigid panels; and
	connecting a pressure differential generator in communication with the space to control pressure within the space to be different than an atmospheric pressure outside of the space. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed 6/03/2021 have been found persuasive. Specifically, the prior art does not disclose or suggest the claimed substantially C-shaped profiles that are joined at their respective flanges. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785